DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks Made in an Amendment, filed 03 March 2022, with respect to the rejection(s) of claim(s) 1 - 20 under 35 USC 101 and 35 USC 102(a)(1) have been fully considered and are persuasive, in light of the amendments.  Therefore, the rejection has been withdrawn.  However, the amendments have created a new ground(s) of rejection that is made in view of Kaleal, III et al. in view of Gizewski (US PGPUB 2008/0162352).

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites, wherein the processing unit is configured to: obtain an amount of fat… verify the amount of fat… set a threshold… control the threshold… determining the possibilities of health issues…  This should read “determine the possibilities of health issues…” Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the processing unit is configured to: … set a threshold value… the threshold value is based on the heart rate and the amount of fat of the individual; control the threshold value inversely proportional to the heart rate and the amount of fat for determining the health state of the individual.”  It is unclear if the controlling of the threshold value takes place concurrently with the setting of the threshold value or if the controlling of the threshold value is an adjustment that occurs to the threshold value.
Independent claims 9 and 17 have similar limitations.
The dependent claims do not correct the deficiencies listed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 – 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaleal, III et al. (US PGPUB 2015/0037771 - previously cited) in view of Gizewski (US PGPUB 2008/0162352)
	Regarding claims 1, 9, and 17, Kaleal discloses a system and method to determine a health state of an individual in an environment (e.g. ABSTRACT), the system comprising: a heart rate sensor configured to measure a heart rate of the individual during operation within the environment (e.g. paragraph 41); a pressure sensing platform configured to output pressure data of the individual (e.g. paragraph 41); an image capturing device configured to output image data of the individual (e.g. paragraph 41 and 110); and a processing unit (e.g. 1704), wherein the processing unit includes one or more ML models configured to analyze the heart rate, the image data, and the pressure data (e.g. paragraph 34), and the processing unit is communicatively coupled to the heart rate sensor, the pressure sensing platform, and the image capturing device (e.g. paragraph 226 and Fig. 17), obtain an amount of fat of the individual, based on the image data, verify the amount of fat of the individual by correlating it with the pressure data of the individual (e.g. paragraphs 37 – 39; the processor uses the inputs to create an avatar which changes in appearance over time based on the inputs to indicate an amount of fat and health state), but fails to teach setting a threshold as claimed.
	Gizewski teaches it is known to use a health maintenance system that uses collected data such as heart rate and amount of fat (e.g. paragraphs 92 and 93) and running a model to determine the statistical probability that a health condition with improve, degrade, or remain static (e.g. paragraph 131).  It would have been obvious to one having ordinary skill in the art to modify the invention as taught by Kaleal with the model which determines probability to have issues as taught by Gizewski, since such a modification would provide the predictable results of effectively reporting a predicted health report from the collected data.
	It is noted that while neither Kaleal nor Gizewski specially recite that a threshold is inversely proportional to the heart rate and the amount of fat, it is well known that a healthy person would inherently have a lower resting heart rate and a lower amount of fat. Therefore, a threshold value would necessarily be inversely proportional to the measured parameters.
	Regarding claims 2, 10, and 18, Kaleal discloses the processing unit is further configured to: determine a first probability of having health issues using the measured heart rate; determine a second probability of having health issues using at least one of an age, a race, a gender, a Body Mass Index (BMI), and an identity of the individual; determine a third probability of having health issues using at least one activity of the individual; and compare at least one of the first probability, the second probability, and the third probability of having health issues with the threshold to determine the health state of the individual (e.g. paragraphs 104 – 106).
	Regarding claims 3, 11, and 19, Kaleal discloses the processing unit is further configured to: infer movement of the individual in the image data; and determine the health state of the individual using the movement of the individual (e.g. paragraph 25).
	Regarding claims 4, 12, and 20, Kaleal discloses the processing unit is further configured to implement at least one Machine Learning (ML) model for determining at least one of the first probability, the second probability, and the third probability of having health issues (e.g. paragraph 34).
	Regarding claims 5 and 13, Kaleal discloses the processing unit is further configured to: determine at least one of the age, the race, the gender, and the identity of the individual using the image data; determine the BMI of the individual using a set of features extracted from the image data and the pressure data, wherein the set of features comprises one or more face shape features, height features, and weight features, associated with the individual; and query a first database using at least one of the age, the race, the gender, the BMI, and one or more preconditions associated with the identity of the individual to determine the second probability (e.g. paragraph 178).
	Regarding claims 6 and 14, Kaleal discloses the processing unit is further configured to: query a second database based on the identity of the individual; and obtain the one or more preconditions associated with the individual from the second database (e.g. paragraph 174).
	Regarding claims 7 and 15, Kaleal discloses the processing unit is further configured to: determine a first value indicative of a facial activity of the individual; determine a second value indicative of a body activity of the individual; and determine the third probability based on the first value and the second value (e.g. paragraph 27).
	Regarding claims 8 and 16, Kaleal discloses the processing unit is further configured to determine the health state based on at least one of an ML model and a fuzzy logic technique (e.g. paragraph 100).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Horseman (US PGPUB 2013/0012790) teaches a method of monitoring health including determining an amount of fat from an imaging device.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M DIETRICH whose telephone number is (571)270-1895. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571)270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792